In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                     No. 06-13-00096-CR



                           DON CLAYTON COOKSEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee



                             On Appeal from the 5th District Court
                                    Bowie County, Texas
                                Trial Court No. 12-F-377-005




                         Before Morriss, C.J., Moseley and Hill,*JJ.
                        Memorandum Opinion by Chief Justice Morriss



___________________________________
*John G. Hill, Retired Justice, Sitting by Assignment
                                      MEMORANDUM OPINION
         Don Clayton Cooksey was a Texarkana lawyer at the center of this professional tragedy1

involving theft, misapplication of fiduciary property, and forgery. There were many losses along


1
 For over thirty-five years, Cooksey was an established civil and criminal defense attorney practicing in Texas and
Arkansas who was described by retired District Judge John F. Miller, Jr., as “an excellent advocate.” Cooksey had
experienced substance abuse issues early in his career, but he joined Alcoholics Anonymous, recovered from his
addiction, and built a thriving law practice.
          While Cooksey may have won the battle over the bottle, he appears to have succumbed to a gambling
addiction, resulting in devastating losses to both his clients and himself. At his trial, Jennifer Duke, the compliance
risk manager for Horseshoe Bossier City (the Horseshoe), a casino in Bossier City, Louisiana, produced Cooksey’s
gambling records for the last several years. The records revealed that, while Cooksey spent very little gambling at
the Horseshoe in 2006, he spent at least $89,000.00 playing slot machines there in 2007. The testimony of Michelle
Curtis, the compliance risk manager for Boomtown Casino (Boomtown) in Bossier City, revealed that Cooksey also
engaged in heavy gambling at Boomtown in 2007. Both risk compliance managers testified that the documents
showing Cooksey’s slot machine expenditures were an underestimate of his total gambling transactions at those
casinos.
          Cooksey’s ex-wife and former secretary, Rita Cooksey, testified to Cooksey’s gambling problem.
According to Rita, the problem grew exponentially worse as it infected his practice. Rita testified that Cooksey’s
law practice was “in the red, financially.” According to Nancy Durham, Cooksey’s secretary from 2005 until 2008,
Cooksey stopped working on his clients’ cases in 2007. Kenneth Fields, a former owner of an illegal penny arcade,
testified that Cooksey would come into the arcade three or four times a week to gamble. Fields’ employees were
instructed by Cooksey to lie to his clients who were searching for him by telling them that he was no longer
patronizing the gambling house. When law enforcement shut down the penny arcade, Fields claimed that Cooksey
owed the house $1,300.00.
          Whether due to his gambling addiction or not, Cooksey, at some point, began to neglect his law practice; he
stopped communicating with his clients, failed to appear in court for scheduled proceedings, missed filing deadlines,
and allowed cases to languish to the point that they were dismissed for failure to prosecute. Naturally, the list of
clients angered by Cooksey’s neglect quickly grew long. These displeased clients called Cooksey’s law office often
seeking information on the status of their cases, explanations for his nonappearances in court, and answers for why
their cases had been dismissed for want of prosecution. Secretaries Durham, Michelle Greenhaw, Erin Ferguson,
Stacy Hughes, and Carolyn Johnson were forced to handle these calls and try to offer excuses for Cooksey’s
inexcusable conduct.
          While Cooksey’s business was in turmoil and he was on the brink of financial ruin, the unsuspecting
victims in this tragedy, his clients, suffered the most. Client complaints ranged from failure to return telephone calls
and failure to appear in court, on one end of the spectrum, to forgery and theft of settlement proceeds, on the other.
The state bar organizations of both Arkansas and Texas received numerous grievances regarding and complaints
against Cooksey, prompting both organizations to commence independent, formal investigations. While these
investigations were pending, the local judiciary took notice of Cooksey’s behavior. Nancy Talley, Bowie County
Justice of the Peace for Precinct 1, Place 1, testified that she was aware of five clients, including those with claims
pending in her court, who asserted that Cooksey was not working on their cases. Judge Miller testified that
Cooksey’s absence in court became very noticeable and that he would often fail to notify Miller’s court that he was
not going to appear on behalf of his clients. Cooksey would sometimes tell Miller that he was in another court, but
Miller was often unable to verify Cooksey’s excuses.
          Randy Wright, Circuit Judge of Arkansas, 8th Judicial District-North, Division 1, also testified that he
routinely experienced problems with Cooksey’s attendance, despite the fact that Cooksey had previously been held

                                                           2
the way:      untold gambling losses, the loss of an aggregated sum of over $200,000.00 to

Cooksey’s former clients, the loss of Cooksey’s licenses to practice law in both Texas and



in contempt for failure to appear in his court. Wright testified that Cooksey’s clients would frequently be in court
and would have no idea where Cooksey was or whether he had a conflict that required his attendance elsewhere.
Miller and Wright grew suspicious of Cooksey’s repeated and unverified excuses. On one occasion, Cooksey
represented to Miller that he had to be in Wright’s court. Miller excused Cooksey, granted him a continuance, and
called Wright to inform him that Cooksey was on his way. Wright testified that Cooksey failed to appear for the
hearing.
          Cooksey’s former colleagues in the Texarkana legal community also began to notice his strange behavior
and were concerned for his well-being. James Elliott, a retired Bowie County Assistant District Attorney of thirty-
four years, testified that he noticed a change in Cooksey during this time period and that Cooksey’s failure to appear
in court became routine. Attorney Errol Friedman recalled that, on one occasion, Cooksey appeared at a custody
hearing on behalf of a client, requested a several-hour continuance, represented to the trial court that he could appear
later that day, prompting the trial court to reschedule the hearing, and then failed to appear even though the parties,
opposing counsel, and the judge were all present and waiting for him.
          Stark Ligon, Chief Disciplinary Counsel for the Attorney Discipline Office of the Arkansas Supreme Court,
investigated several complaints filed by Cooksey’s clients. Ligon’s investigation ultimately led to the filing of a
disciplinary action against Cooksey with the Arkansas Supreme Court. Instead of responding to the allegations
raised in this disciplinary action, Cooksey filed a petition to voluntarily surrender his license to practice law in
Arkansas September 1, 2009. The Arkansas Supreme Court granted Cooksey’s petition November 5, 2009.
          Meanwhile, Lisa Holt, Assistant Disciplinary Counsel for the State Bar of Texas, was also investigating
another grievance filed against Cooksey with the State Bar of Texas. The results and consequences of Holt’s
investigation in Texas were strikingly similar to those of Ligon in Arkansas. Concluding that Cooksey had
committed misconduct during his representation of a client, Holt filed a formal disciplinary action against Cooksey
with the Supreme Court of Texas. Cooksey failed to respond to discovery propounded incident to that disciplinary
action, and the Supreme Court made an affirmative finding of misconduct. As a result, Cooksey also submitted a
motion to resign his Texas law license. Statewide Compliance Monitor for the State Bar of Texas, Nancy Ashcraft,
sent the Texas Supreme Court’s Order of Resignation to Cooksey along with a list of instructions.
          The Texas Supreme Court required Cooksey to immediately surrender his state bar card and Texas law
license, which Cooksey did. He was also required to notify each current client of his resignation and return
unearned money and property belonging to them within thirty days of the date of the order. Once this task was
completed, Cooksey was ordered to execute an affidavit swearing that he had satisfied all of the requirements the
Court had imposed as conditions precedent to Cooksey’s voluntary relinquishment of his license. Cooksey failed to
comply. Pursuant to the Texas Supreme Court’s order, Cooksey was also required to provide written notification of
his license relinquishment to all local courts in which he was the attorney of record in a pending matter. Judge
Miller testified that he never received Cooksey’s required notification.
          The State Bar of Texas then turned its attention to Cooksey’s former clients who had sought compensation
from the State Bar’s Client Security Fund (the Fund). Special Administrative Counsel for the State Bar of Texas,
Maureen Ray, testified that the Fund was created to provide compensation to clients who could prove either that
their attorney had failed to refund an unearned fee or that their attorney had stolen money from them. At the time of
Cooksey’s trial, Ray testified that she had received fourteen such complaints from Cooksey’s clients, that nine
clients showed proof of loss and had already been compensated, and that the remaining cases were still under
investigation. She revealed that, at the time of her testimony, the Fund had already paid $59,848.00 as
reimbursement to Cooksey’s clients.
          Cooksey’s law practice was closed, and he was ultimately indicted for the criminal acts committed against
his former clients.
                                                           3
Arkansas, and the loss of Cooksey’s personal freedom as a result of the criminal convictions

involved in this case. The investigations conducted by the State Bar of Texas and the Arkansas

Bar Association led Cooksey to voluntarily relinquish his licenses to practice law in both states.

The State of Texas’ further inquiry into Cooksey’s business practices and client dealings resulted

in indictments for theft in an aggregated amount greater than $200,000.00, misapplication of

fiduciary property in an aggregated amount greater than $100,000.00, but less than $200,000.00,

and four counts of forgery. 2

         On the third day of his bench trial, Cooksey entered pleas of either guilty or

nolo contendere to, and was subsequently convicted of, all of the State’s charges—excepting

only paragraph 6 of count 1, a theft allegation that was dismissed. The theft and misapplication

charges were aggregated in their respective amounts based on a common pattern of action. For

theft, Cooksey was sentenced to ten years’ incarceration, ordered to make $203,419.00 in

restitution, 3 and ordered to pay a $10,000.00 fine. For misapplication of fiduciary property,

Cooksey was sentenced to ten years’ incarceration and ordered to pay a $10,000.00 fine. On

each count of forgery, Cooksey was sentenced to two years’ confinement and ordered to pay a

$10,000.00 fine.

         Cooksey appeals to this Court urging claims of ineffective assistance of trial counsel,

involuntary pleas, insufficient evidence, and clerical errors in the judgments.


2
 The charges were lodged in five counts, the first two of which were also broken down into multiple paragraphs.
That organization, along with Cooksey’s plea to each paragraph and charge, can be seen in the Tables of Charges
and Pleas attached as Tables A–C to this opinion.
3
 Though the trial court initially assessed $245,723.00 in restitution, it modified its initial restitution order, lowering
the total restitution assessment to $203,419.00.
                                                            4
         We modify the trial court’s six judgments to accurately reflect Cooksey’s pleas to the

many counts against him, we further modify the theft judgment to reflect the amount of theft as

exceeding $200,000.00 in the aggregate, and we affirm the judgments as modified. That result is

dictated by our holdings that (1) Cooksey’s pleas and judgments are supported by the evidence,

(2) ineffective assistance of counsel was not shown either (a) in the plea process or (b) in how

Cooksey’s attorneys accepted defense guidance from Cooksey, (3) Cooksey’s pleas were

knowing, intelligent, and voluntary, (4) sufficient evidence supports the modified restitution

order, and (5) the judgments should be modified to accurately reflect Cooksey’s pleas and

convictions.

(1)      Cooksey’s Pleas and Judgments Are Supported by the Evidence

         Cooksey asserts that there is insufficient evidence against him. We disagree.

         In this case, Cooksey was charged with six crimes in six counts, the first two involving

multiple victims aggregated based on one scheme or continuing course of conduct. The charges

are set out in Tables A–C, Tables of Charges and Pleas, attached to this opinion.

         Count 1 of the State’s indictment alleged that Cooksey committed theft of property

having an aggregate 4 value over $200,000.00. The twenty-five paragraphs of Count 1 named the

following former clients as victims: Linda Black, Deborah Boyd, Carl Campbell, Shirley Cook,



4
 When amounts are obtained by theft “pursuant to one scheme or continuing course of conduct, whether from the
same or several sources, the conduct may be considered as one offense and the amounts aggregated in determining
the grade of the offense.” TEX. PENAL CODE ANN. § 31.09 (West 2011). Thus, “the State need not prove each
constituent theft of an aggregated theft allegation pursuant to § 31.09 [of the] Penal Code as long as it demonstrates
that enough of the property from the indictment was stolen to satisfy the aggregate value allegation.” Lehman v.
State, 792 S.W.2d 82, 85 (Tex. Crim. App. 1990).

                                                          5
David Davidson, Bridget Wagner, 5 Mark Gibbs, Donald Harris, Lonnie Hickson, Darlene Green,

Bobby Irvin, Peggy Little, Chester Kennedy or Sheree Kennedy, Linda King, Glenda Autry,

Sybil Kramer, Fredrick Martin, Don Rodden, Mildred Keeth or Deborah Stanley, Patricia Thorp

Higgins, Syrr Willborn, Charles Fuller, Shelli Conaway, Kay Henry, and John Marshall.

            Count 2 of the State’s indictment alleged that Cooksey misappropriated fiduciary6

property having an aggregate value greater than $100,000.00, but less than $200,000.00. The

seven paragraphs of Count 2 named the following seven former clients as victims of Cooksey’s

misappropriation of fiduciary property: Harris, Hickson, Irvin, Higgins, Willborn, Fuller, and

Conaway.

            The indictment also contained four separate counts of forgery: Count 3 alleged that

Cooksey forged Harris’ signature on an otherwise fully executed settlement agreement and

release of claims; Count 4 alleged that Cooksey forged Harris’ signature on a settlement check;

Count 5 alleged that Cooksey forged Hickson’s signature on a settlement check; and Count 6

alleged that Cooksey forged Higgins’ signature on a settlement check.

            The State presented many witnesses who testified that Cooksey had settled cases without

their approval, cheated them out of their settlement checks, and taken money in exchange for

promises on which he could not deliver. These witnesses also testified that Cooksey failed to


5
    The State dismissed the theft paragraph relating to Wagner.
6
 An individual acts in a fiduciary capacity with respect to another’s property when the property he handles “is not
his or for his own benefit, but for the benefit of another person as to whom he stands in a relation implying and
necessitating great confidence and trust on the one part and a high degree of good faith on the other part.” Gonzalez
v. State, 954 S.W.2d 98, 103 (Tex. App.—San Antonio 1997, no pet.) (quoting BLACK’S LAW DICTIONARY 625 (6th
ed. 1990)).

                                                            6
return money paid for missed court appearances, money Cooksey was supposed to have been

holding in escrow, and unearned retainers. The State argued that the testimony suggested a

pattern of behavior establishing criminal intent.

        Cooksey argues that, despite his pleas, the evidence was legally insufficient to support

the judgment. 7 The State is required to introduce evidence demonstrating the defendant’s guilt,

and no trial court is authorized to render a conviction in a felony case based on a plea of guilty

without sufficient evidence to support the same. TEX. CODE CRIM. PROC. ANN. art. 1.15 (West

2005). “Article 1.15 [b]y its plain terms . . . requires evidence in addition to, and independent of,

the plea itself to establish the defendant’s guilt.” Baggett v. State, 342 S.W.3d 172, 174 (Tex.

App.—Texarkana 2011, pet. ref’d) (quoting Menefee v. State, 287 S.W.3d 9, 13, 15 (Tex. Crim.

App. 2009)). A judicial confession alone is usually sufficient to satisfy the requirements of

Article 1.15 “so long as it embraces every constituent element of the charged offense.” Menefee,
287 S.W.3d at 14.

        Cooksey argues that his pleas in open court were insufficient to meet Article 1.15

requirements. “A guilty plea, even if the defendant states that he or she is pleading guilty to the

charges in the indictment under oath, does not constitute a judicial confession because the

defendant is merely entering a plea, ‘not confessing to the truth and correctness of the indictment

or otherwise providing substance to the plea.’” Baggett, 342 S.W.3d at 174 (quoting Menefee,
287 S.W.3d at 13, 15). To support his argument, Cooksey cites to this Court’s opinion in

7
 With respect to Counts 1 and 2, Cooksey mistakenly argues that the State was required to prove each and every
paragraph of the indictment. He notes that two of the State’s alleged victims did not testify at trial. This argument
failed to take into account the aggregated nature of the offenses alleged. See TEX. PENAL CODE ANN. §§ 31.09,
32.03 (West 2011).
                                                         7
Baggett. Id. at 176. There, we held that a trial court’s finding of guilt, in response to a

defendant’s plea of guilty to a simple reading of an indictment, without more, violated Article

1.15 because the plea did not admit the truth and correctness of the indictment. Id. Critical to

our opinion in that case was the fact that the appellate record in Baggett did not contain a

stipulation of evidence or judicial confession and was otherwise “devoid of any independent

evidence to substantiate Baggett’s guilt.” Id.

       While Cooksey’s oral plea in court falls short of constituting a judicial confession

because it does not admit the truth of the indictment, Cooksey’s case is easily distinguishable

from Baggett.    Cooksey also signed waivers and stipulations of evidence before his pleas

containing, inter alia, the following statements:

       I fully understand the charges against me, the nature of the State’s evidence
       against me, my rights as an accused, and with the advice and consent of an
       attorney, if applicable, I hereby freely and voluntarily, knowingly and
       intelligently waive and give up the following rights as a defendant, including:

                ....

       c. CONFRONTATION AND CROSS-EXAMINATION OF WITNESSES,
       AND STUPULATION OF EVIDENCE:                     my right to the appearance,
       confrontation, and right to cross-examine all witnesses. I further agree that all
       testimony may be orally stated to the Court as if such witnesses were physically
       present, under oath, and testifying to the Court, and that all documentary
       evidence may be introduced by stipulation. . . .

       Fully understanding the charges against me, the consequences of a guilty plea,
       and my rights as an accused, and after the consultation with my attorney, I desire
       to waive and give up those rights and enter a plea of guilty. My decision is not
       based on any promises or representations not herein-above set out, but I desire to




                                                    8
         enter a plea of guilty because I am guilty of the offense charged and for no other
         reason. 8

         These documents referenced the indictment, contained Cooksey’s signature, and included

the statement, “I desire to enter a plea of guilty because I am guilty of the offense charged and

for no other reason.” Such a statement is no different than admitting that the allegations of the

indictment are true and correct. See Morris v. State, 749 S.W.2d 772, 777 (Tex. Crim. App.

1986) (“[W]e have held the evidence sufficient when the accused has confirmed, by sworn

testimony or written stipulation, that he had read and understood the indictment and that it was

‘true and correct’ or that he committed the particular offense alleged therein.”); Dinnery v. State,

592 S.W.2d 343, 347 (Tex. Crim. App. 1979) (stipulation’s incorporation of phrase “as charged

in the indictment” is sufficient) (citing Potts v. State, 571 S.W.2d 180, 182 (Tex. Crim. App.

1978)). In acknowledging that he is pleading guilty because he is guilty of the offense alleged in

the indictment, and for no other reason, Cooksey provided the necessary evidence to support his

conviction because the admission encompasses every element of the offense charged. See

Menefee, 287 S.W.3d at 14; Stone v. State, 919 S.W.2d 424, 427 (Tex. Crim. App. 1996); Potts,
571 S.W.2d at 182 (judicial confession to offense as charged in the indictment and in-court

affirmation of judicial confession constitutes compliance with 1.15).

         Cooksey argues that, although signed, the written stipulation was not sworn, and,

although presented in open court, Cooksey was not sworn in as a witness at the time he entered

his pleas. Article 1.15 provides that the evidence to support a guilty plea and judgment


8
 The stipulations also stated “I am satisfied with the representation of my attorney. He provided fully-effective and
competent representation for me.”
                                                         9
         may be stipulated if the defendant in such case consents in writing, in open court,
         to waive the appearance, confrontation, and cross-examination of witnesses, and
         further consents either to an oral stipulation of the evidence and testimony or to
         the introduction of testimony by affidavits, written statements of witnesses, and
         any other documentary evidence in support of the judgment of the court.

TEX. CODE CRIM. PROC. ANN. art. 1.15; see Menefee, 287 S.W.3d at 13; Bryant v. State, 187
S.W.3d 397 (Tex. Crim. App. 2005). “Evidence offered in support of a guilty plea may take

many forms.” Menefee, 287 S.W.3d at 13. “The statute expressly provides that the defendant

may consent to the proffer of evidence in testimonial or documentary form, or to an oral or

written stipulation of what the evidence against him would be, without necessarily admitting to

its veracity or accuracy.” Id. As per the language of Article 1.15, there is no legal requirement

that an accused swear to a written judicial confession when it is introduced in open court. 9 Jones
9
 Moreover, almost all of the State’s exhibits were admitted by stipulation before the entry of the plea. Before taking
testimony, the court noted:

                   THE COURT: My understanding is that by stipulation and agreement, a number of
         state’s exhibits, would be found on the exhibit list here.

                  [State’s Attorney]: Yes, that’s correct, Your Honor.

                  THE COURT: That they are being received as evidence without the need for the usual
         predicate.

                  [Defense Attorney]: That’s correct, judge.

                   THE COURT:       Mr. Cooksey, I assume you’re joining with your lawyer in that
         stipulation.

                  [Defendant]: I’m following his advice, Your Honor.

                  THE COURT: Well, okay. I will take it that that’s an assent.

                                                         10
v. State, 857 S.W.2d 108, 110 (Tex. App.—Corpus Christi 1993, no pet.); see Ybarra v. State, 93
S.W.3d 922, 928 n.4 (Tex. App.—Corpus Christi 2002, no pet.). 10

        If the defendant elects to stipulate evidence against himself, “his stipulation is a kind of

judicial admission.” Bryant, 187 S.W.3d at 400. “Judicial admissions are not evidence at all.”

Id. “Rather, they are formal confessions in the pleadings in the case or stipulations by a party or

counsel that have the effect of withdrawing a fact from issue and dispensing wholly with the

need for proof of the fact.” Id. Because “[a] fact that is judicially admitted needs no evidence

from the party benefitting by the admission,” Cooksey’s stipulation of evidence “d[id] away with

the need for evidence” to be presented by the State. See id. By stipulating, Cooksey “waived

any right to contest the absence of proof on the stipulated elements.” See id. at 401; Houston v.

State, 286 S.W.3d 604, 614 (Tex. App.—Beaumont 2009, pet. ref’d).

        Because Cooksey’s written waivers and stipulations encompass all of the allegations in

the State’s indictment, we find the evidence legally sufficient to support the trial court’s

judgment on each count. In addition to the stipulations, the State presented substantial evidence

that also supports the convictions. 11


10
  See also Jones v. State, No. 12-05-00373-CR, 2006 WL 3086168. at *2 (Tex. App.—Tyler Nov. 1, 2006, no pet.)
(mem. op., not designated for publication); Thomas v. State, No. 06-05-00019-CR, 2005 WL 2465703, at *1 n.2
(Tex. App.—Texarkana Oct. 7, 2005, pet. ref’d) (mem. op., not designated for publication); Ashley v. State, No. 05-
03-01608-CR, 2004 WL 2282148, at *2 (Tex. App.—Dallas Oct. 11, 2004, no pet.) (not designated for publication);
Boyd v. State, Nos. 14-99-01355-CR, 14-99-01356-CR, 14-99-01357-CR, 2001 WL 619587, at *3 (Tex. App.—
Houston [14th Dist.] June 7, 2001, pet. ref’d) (not designated for publication).
11
  Following her son’s death in an automobile accident, Higgins hired Cooksey to file and prosecute a lawsuit against
the driver of the vehicle with which her son collided. Higgins agreed to pay Cooksey a one-third contingency fee if
the case settled. Despite her best efforts—which included numerous telephone calls and frequent personal visits to
Cooksey’s office—to contact Cooksey for a status report on her lawsuit, Higgins heard nothing from Cooksey for a
period of three or four months. Higgins testified that, on more than one occasion when she showed up unannounced
at Cooksey’s office , Cooksey’s secretaries claimed that Cooksey was out of the office, even though Higgins could
                                                        11
see that Cooksey was there. Higgins was eventually informed that two settlement checks, one for $25,000.00 and
another for $25,003.00, had arrived, and she went to Cooksey’s office to endorse the checks. According to Higgins,
Cooksey said the money “had to go into escrow for so many months.” He did not give Higgins any indication as to
when she would receive her portion of the settlement. Further, after he met with Higgins to facilitate her
endorsements of the checks, Cooksey once again became unreachable and uncommunicative. The insurance
company that provided automobile coverage for Higgins’ son issued a third check to Higgins as its contribution to
the settlement of her lawsuit. This $2,503.00 check contained a purported endorsement of her name, but Higgins
testified that she had never seen the check, that she did not sign it, and that her name was misspelled on the forged
endorsement. In 2012, Higgins testified that she never received any money from the lawsuit settlement even though
settlement proceeds checks had been in Cooksey’s possession since 2008.
          Irvin related a similar account. Irvin hired Cooksey to represent him in a personal injury case and agreed to
compensate Cooksey through a twenty-five percent contingency-fee arrangement. After six months of repeated but
fruitless efforts to contact Cooksey concerning the lawsuit, Irvin fired Cooksey and retained another firm. A few
days after he was fired, Cooksey sent Irvin a letter informing him that the case had settled—without Irvin’s input—
for $25,000.00. Irvin’s insurance company was entitled to $10,000.00 of the settlement funds; neither Irvin nor his
insurance company received any money from the settlement.
          Through a power of attorney, Harris authorized Penny Shriver to hire Cooksey to represent Harris in a
personal injury case. Harris and Shriver testified that, after Cooksey agreed to represent Harris, he essentially
disappeared. Cooksey was never in his office when Harris or Shriver tried to contact him, and he was unreachable
by telephone; further, Cooksey simply ignored their repeated calls and messages. Three years after he was hired,
Cooksey finally contacted Harris and Shriver and conveyed a settlement offer of $3,400.00. Harris told Cooksey he
would not accept the offer; with neither the knowledge nor consent of either Harris or Shriver, Cooksey settled
Harris’ claims for $4,500.00, forged Harris’ name on a settlement agreement purportedly waiving Harris’ rights and
releasing the defendant in the lawsuit from further liability, dismissed Harris’ lawsuit, forged Harris’ name on the
settlement check, cashed the check, and retained the proceeds. The settlement agreement and the settlement check
were introduced into evidence at trial, and both contained Harris’ forged signature. Harris never received any
money from the settlement.
          Fuller owned a business that built specialized, metal-fabricated products for the Air Force Reserves and Air
National Guard. Fuller’s business borrowed $10,000.00 from J.W. Farren to facilitate completion of a government
project on which it was working. After completing the job, the company received a $53,000.00 check as
compensation. A business dispute arose when Fuller’s business associates claimed some ownership of the
company’s property. Fuller hired Cooksey and paid him a $5,000.00 flat fee to cover both the business dispute and
his divorce. Cooksey advised Fuller to deposit the $53,000.00 check into Cooksey’s escrow account and
represented that he would manage the funds until the claims were resolved. Under the terms establishing the escrow
account, withdrawal of funds was only to be permitted upon the agreement of Fuller and his two business associates.
Without obtaining the consent of, or even consulting, Fuller or either of his associates, Cooksey wrote a check on
the escrow account purporting to repay the $10,000.00 Farren loan from the $53,000.00 Fuller had escrowed.
Farren never received the $10,000.00. Farren hired Raymond Wes Jordan to recover the $10,000.00 from Cooksey.
To settle the lawsuit filed against Fuller by Farren, Cooksey agreed to pay Farren the money he was due from the
loan and agreed to cover Jordan’s fees. To satisfy this obligation, Cooksey took another $13,000.00 from Fuller’s
escrowed funds. In addition to the missing $10,000.00, Fuller testified that he never received the escrow account
balance of $13,470.00 because Cooksey told Fuller he was taking the money as an additional attorney’s fee.
          Willborn hired Cooksey to handle a State’s motion to revoke his community supervision in April 2007.
Cooksey said the total representation would cost $2,500.00, but allowed Willborn to make a $700.00 down payment
and sign a promissory note for the remainder providing for payments in $200.00 monthly installments once the
community service violation had been handled. In July 2008, after several unreturned telephone calls placed by
Willborn, Cooksey told Willborn that the State would withdraw the motion to revoke and that he would receive no
community supervision or jail time if he gave Cooksey $1,681.00, which Cooksey would then pay to the State.
Willborn paid Cooksey the money. After the matter continued unresolved, Cooksey told Willborn that the State
                                                         12
would not take the money in exchange for withdrawing the motion to revoke, but assured Willborn not to worry.
Again, Cooksey failed to respond to Willborn’s repeated telephone calls and letters. Seeking answers, Willborn
called the district attorney’s office. They told Willborn that the State would not want the money, would not drop the
motion to revoke even had they received the money, and that Cooksey had made promises to Willborn that could
never be kept. Willborn sent his girlfriend to retrieve the money he had paid to Cooksey, but Cooksey would not
return it. Willborn was arrested in 2010 and was incarcerated for the community supervision violation alleged in the
State’s 2007 motion to revoke.
           Keeth hired Cooksey in 2007 to file a lawsuit asserting claims of fraud against a car company. Keeth paid
Cooksey $2,000.00 and turned the matter over to her daughter, Stanley, who paid Cooksey an additional $1,000.00.
Stanley testified that Cooksey would not update her on the status of the case and that she heard Cooksey had
voluntarily relinquished his license to practice law in Arkansas. Cooksey told Keeth and Stanley that they would not
win in front of the trial court in which their suit was filed because the car company they were suing politically
backed the trial judge. Cooksey advised them to file a notice of nonsuit so that he could refile the case in another
court, but Keeth and Stanley did not agree to this arrangement. The trial court set the matter for a summary
judgment hearing, but Cooksey did not appear at the hearing and did not inform Keeth or Stanley to appear. As a
result, the trial court granted summary judgment and assessed $3,500.00 in attorney’s fees against Keeth. When
Stanley asked Cooksey about the judgment, Cooksey told her he would pay the $3,500.00. In response to Stanley’s
request for proof of payment, Cooksey sent her a copy of a check which he claimed would be mailed to the opposing
counsel’s office. Opposing counsel never received Cooksey’s check. The $3,500.00 judgment against Keeth had
not been paid as of the date of trial.
           Donald Wayne Kirby was out on parole when he was arrested on October 25, 2005, for possession of a
controlled substance. His mother, Autry, hired Cooksey and paid him $7,500.00 to represent Kirby on the
possession charge and to expedite a parole hearing. Tracie Beckett, Unit Supervisor in the Texas Department of
Criminal Justice Parole Division in Texarkana, instructed Kirby to have Cooksey contact her to discuss the status of
the possession charge because it would impact the parole hearing. Cooksey did not respond to repeated inquiries
about the status of the cases. Kirby’s wife, Laquita Kirby, testified that she saw Cooksey leave his office once when
she went to question him. Beckett testified that she visited Kirby in jail for four months before another parole
officer took the case and that Kirby was upset with Cooksey because he had never contacted him. At trial, Beckett
testified that Cooksey never contacted her to discuss the cases. Kirby was still in jail on September 12, 2006, when
the Bowie County District Attorney’s Office wrote, in a letter addressed to Cooksey, that it declined to prosecute the
possession charge based on the laboratory results which reflected only a trace amount of a controlled substance.
Because this case was dismissed and because it appears that the district attorney’s office did not have a file on the
possession charge until sometime after July 2006, Cooksey argues that he handled one of the matters Kirby hired
him for and that the record is insufficient to support an award of restitution in an amount of $7,500.00.
           However, the record indicated that Kirby complained to Beckett during his incarceration that Cooksey
failed to visit with Kirby and never brought him paperwork in connection with the possession charge, as previously
promised. Early in the representation, Cooksey repeatedly told Laquita that he had filed various motions with the
trial court in which the possession charge was pending. Laquita testified that she would follow up on Cooksey’s
representations, but that the trial court would inform her that nothing had been filed. Thereafter, despite Laquita’s
repeated inquiries, Cooksey refused to discuss either case with her, even after she had scheduled appointments with
him. Laquita testified that Cooksey and his office were unaware that the State had dropped the possession charge.
Beckett testified that Cooksey failed to inform her that the possession charge had been dismissed. We find the
evidence sufficiently demonstrated that Cooksey rendered no legal services on the possession charge in exchange for
Laquita’s money.
           Marshall testified that he paid Cooksey $2,500.00 to handle his daughter, Melissa Marshall’s, criminal
case, which was still pending after six years. Melissa testified that the trial court’s hearings were repeatedly reset
because Cooksey would fail to appear. Cooksey lost his license to practice law while the case was pending. James
Elliott, the State’s attorney handling Melissa’s case, testified that Cooksey never called to discuss the case with him.
                                                          13
          Hickson testified that he hired Cooksey to represent him in a personal injury case arising from a car
accident and agreed to pay him a one-third contingency fee if the case settled. One defendant’s insurance company
paid the full amount of policy limits. Hickson testified that the proceeds were distributed in accordance with his
agreement with Cooksey and that Cooksey retained one-third of the check as his attorney’s fee. Hickson believed
that Cooksey was next going to collect a settlement from Farmers Insurance Company. He asked Cooksey about the
status of this settlement, but did not receive an answer. Yet, Cooksey had already settled with Farmers without
Hickson’s consent and had received a $50,000.00 settlement check from Farmers before Hickson signed the other
company’s settlement check. Hickson testified that his signature on the Farmers’ settlement check was forged.
Hickson also testified that Cooksey continued to tell Hickson he was working on settling with Farmers. Hickson
never received any money from the Farmers’ settlement.
          Several of the victims listed in the State’s theft allegations—Black, Boyd, Campbell, Cooks, Davidson,
King, Kramer, Rodden, and Henry—testified that they hired Cooksey to represent them, that they paid him a
retainer, attorney’s fees, or both, that he failed to return their telephone calls or otherwise communicate with them,
that he never worked on their case, that, in some instances, he had already lost his license to practice law when he
agreed to take on the representation, and that he kept the money they paid him even though he did nothing to earn it
and, in some cases, was not licensed to perform the work he had agreed to perform.
          Four witnesses testified that Cooksey had done some work on their cases. We discuss each in turn. Martin,
who was represented by another local attorney, pled guilty to possession of a controlled substance pursuant to a plea
agreement. He was sentenced in accordance with the recommendation contained in the plea agreement, and he was
given a few weeks to get his affairs in order before serving the sentence. Following the advice of a friend, Martin
called Cooksey to see if anything more could be done in his case. Cooksey told Martin that he would not be
required to endure incarceration if he paid Cooksey $6,000.00. Martin paid $3,000.00 immediately. Cooksey
appeared in court at the time Martin was scheduled to turn himself in; following the hearing, Cooksey told Martin
that he was not able to do anything for him during the hearing. According to Martin, Cooksey then encouraged him
to lie to the trial court by stating that his (Martin’s) mother was sick. Martin refused to lie to the court and was
incarcerated. Martin was unable to reach Cooksey after his incarceration despite numerous telephone calls to
Cooksey’s office and numerous unfulfilled promises that Cooksey was coming to see him.
          Green hired Cooksey to represent her in both a personal injury case and a suit affecting the parent-child
relationship (SAPCR). Cooksey asked for a $2,500.00 retainer, accepted a $1,500.00 partial retainer, and allowed
Green to pay the remainder pursuant to a payment schedule. Despite Green’s telephone calls and office visits,
Cooksey refused to communicate with her and failed to update her on the statuses of her respective cases. The trial
court set the SAPCR family law matter for final hearing. On the day before the hearing, opposing counsel called
Cooksey’s office to confirm that Cooksey would be representing Green at the hearing. Green testified that Cooksey
called her that same day and advised her not to appear for the hearing falsely claiming that opposing counsel had
agreed to continue the hearing. The hearing transcript, however, shows that Cooksey’s motion for a continuance
was made in the form of a telephone call to the trial court stating that his attendance was required elsewhere. The
motion, to the extent it qualified as such, was both opposed and denied. In denying the motion, the trial court noted
that no written documentation had been filed indicating that Cooksey was representing Green and that no pleadings
seeking affirmative relief had been filed by Green. As a result, the trial court established the parent-child
relationship between the child and his presumptive father and gave sole managing conservatorship of the child to his
father. Cooksey filed a motion for new trial, assured Green that all would be made right, and continued to accept
Green’s payments made pursuant to her payment schedule. The motion for new trial was denied. The State
introduced copies of checks and receipts that showed that Green actually paid Cooksey a total of $2,250.00.
          Gibbs hired Cooksey to counsel and represent him in answering a petition for divorce filed by Gibbs’ wife.
Cooksey informed Gibbs that his fee for representing Gibbs in the divorce would be $1,500.00, and Gibbs
immediately paid Cooksey that amount. After Gibbs made the payment, Cooksey told him that $200.00 would be
used to pay a filing fee even though Gibbs’ wife had filed the divorce petition. Cooksey prepared a divorce decree
that did not comport with the explicit instructions Gibbs gave Cooksey. When Gibbs identified the items in the
decree that he wanted modified, Cooksey stated that the changes would be made after Gibbs made another
                                                         14
(2)     Ineffective Assistance of Counsel Was Not Shown

        Cooksey argues that his trial counsel, Rick Shumaker and Will Williams from the Bowie

County Public Defender’s Office, were ineffective in advising him to plead guilty and/or nolo

contendere in the middle of trial and in failing to allow Cooksey to control or participate in the

formulation of his core defensive strategy.

        We apply the two-pronged Strickland test handed down by the United States Supreme

Court to a claim of ineffective assistance of counsel. Hill v. Lockhart, 474 U.S. 52, 57 (1985);

see Strickland v. Washington, 466 U.S. 668 (1984). Cooksey bears the burden of proving by a

preponderance of the evidence that his counsel was ineffective. See Thompson v. State, 9
S.W.3d 808, 813 (Tex. Crim. App. 1999).

        The first Strickland prong requires a showing that (1) counsel’s performance fell below

an objective standard of reasonableness under prevailing professional norms. Strickland, 466
U.S. at 687; Riley v. State, 378 S.W.3d 453, 456 n.5 (Tex. Crim. App. 2012). This requirement

can be difficult to meet since there is “a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance.” Strickland, 466 U.S. at 689. In fact,

“‘strategic choices made after thorough investigation of law and facts relevant to plausible




$3,500.00 payment. Gibbs did not pay the additional fee, the divorce was not completed, and Cooksey returned
none of the money paid to him by Gibbs.
         Kennedy testified that he hired Cooksey to represent him after he was arrested for his third and fourth
driving while intoxicated charges. Cooksey told Kennedy that the total fee for this representation would be
$10,000.00, and Kennedy paid this amount by tendering $8,500.00 in cash and enough jewelry to satisfy the
balance. While Cooksey appeared at some hearings in Kennedy’s cases, Kennedy testified that he stopped
appearing and eventually lost his license to practice law while the matters were still pending. Kennedy was forced
to hire another attorney to handle these matters, and Cooksey never returned any of the money or jewelry Kennedy
tendered as payment in full.
                                                       15
options are virtually unchallengeable.’” Wiggins v. Smith, 539 U.S. 510, 521–22 (2003) (quoting

Strickland, 466 U.S. at 690–91).

          The second Strickland prong, sometimes referred to as the prejudice prong, requires a

showing that, but for counsel’s unprofessional error, there is a reasonable probability that the

result of the proceeding would have been different.             Strickland, 466 U.S. at 687–88.

“Reasonable probability” means a “probability sufficient to undermine confidence in the

outcome.” Id. at 694. Strickland’s second prong carries a lower burden of proof than the

preponderance of the evidence standard of the first prong. See id.; Bouchillon v. Collins, 907
F.2d 589, 595 (5th Cir. 1990). An appellant need not show that counsel’s deficient performance

more likely than not altered the outcome of the case. Milburn v. State, 15 S.W.3d 267, 269 (Tex.

App.—Houston [14th Dist.] 2000, pet. ref’d). Instead, a defendant challenging a guilty or nolo

contendere plea satisfies the prejudice requirement of Strickland by showing a reasonable

probability that absent counsel’s deficient performance, he would not have pled guilty and would

have insisted on going to trial. Hill, 474 U.S. at 59.

          A failure to make a showing under either prong defeats a claim for ineffective assistance.

Rylander v. State, 101 S.W.3d 107, 110–11 (Tex. Crim. App. 2003).              The Strickland test

“requires a case-by-case examination of the evidence.” Williams v. Taylor, 529 U.S. 362, 391

(2000).

          Cooksey made his claims of ineffective assistance of counsel in a motion for new trial.

We review the trial court’s denial of Cooksey’s motion for new trial on the ground of ineffective

assistance for an abuse of discretion, reversing only if the trial judge’s opinion was clearly

                                                  16
erroneous and arbitrary. Riley, 378 S.W.3d at 457. A trial court abuses its discretion if no

reasonable view of the record could support the trial court’s ruling. Id. This deferential review

requires us to view the evidence in the light most favorable to the trial court’s ruling. Id. We

may not substitute our own judgment for that of the trial court and must uphold the trial court’s

ruling if it is within the zone of reasonable disagreement. Id. “Where there are two permissible

views of the evidence, the fact-finder’s choice between them cannot be clearly erroneous.” Id.

(quoting Anderson v. City of Bessemer City, 470 U.S. 564, 574 (1985)).

          (a)    Ineffective Assistance of Counsel Was Not Shown in the Plea Process

          Cooksey was entitled to effective assistance of counsel during the plea process. See

Ex parte Battle, 817 S.W.2d 81, 83 (Tex. Crim. App. 1991) (en banc); Hart v. State, 314 S.W.3d
37, 40 (Tex. App.—Texarkana 2010, no pet.). “The constitutional validity of a guilty plea made

on the advice of counsel depends on whether counsel’s performance was reasonably competent,

rendering a defendant effective representation during the particular proceedings.” Battle, 817
S.W.2d at 83.

          At the hearing on the motion for new trial, Cooksey testified that he entered pleas of

guilty or nolo contendere based on his counsels’ advice and now regretted following their

advice.     Cooksey claimed that Shumaker and Williams advised him that guilty or nolo

contendere pleas would not harm him because the trial court had already made up its mind about

punishment. Cooksey testified that his attorneys discussed whether, to affect the punishment

outcome, Cooksey should accept responsibility for the offenses. Cooksey explained, “I decided

that I was going to take my attorney[s’] advice. I wasn’t going to try the case myself. I was

                                                17
going to take [their] advice. I didn’t defend myself . . . I don’t think I should be held to any

greater standard than any other defendant just because of my experience.” Cooksey further told

the trial court that, in hindsight, it appeared that Shumaker and Williams instructed him to plead

guilty because they did not want to lose such a “high profile” case and because they could easily

justify the loss to the public by pointing to Cooksey’s pleas. At the hearing on the motion for

new trial, Cooksey reasserted his previously abandoned claims of innocence to most, though not

all, of the charges against him.

        Cooksey also clarified, however, that no promises of a more lenient punishment were

made to him and agreed that his changed pleas prevented the State from arguing that Cooksey

was blaming others for what happened to his clients. He further agreed that the turning point in

the trial—the event that led his attorneys to raise the issue of changing pleas—was Hickson’s

testimony. 12

        Cooksey acknowledged his extensive history as a criminal defense attorney and conceded

that he knew at the time he changed his pleas that the State was not required to present testimony

in support of an allegation after a defendant’s plea of guilty or nolo contendere. Cooksey

admitted that the State went through the plea papers with him, that he signed them, and that his

signature represented his acknowledgment that he (1) fully understood the charges against him,

(2) was freely, intelligently, and voluntarily waiving his confrontation rights, (3) understood the

consequences of his pleas, and (4) was pleading guilty for the sole reason that he was guilty of


12
  Hickson’s testimony showed that Cooksey forged Hickson’s signature on a $50,000.00 settlement check, cashed
the check, and kept the money without even letting Hickson know that his case had been settled.

                                                     18
the offenses.      The plea papers also stated,             “I am satisfied with the representation of my

attorney[s]. [They] provided fully-effective and competent representation for me.” Cooksey

stated that he alone determined the paragraphs to which he would plead guilty as well as the

paragraphs to which he would plead nolo contendere. Cooksey claimed that, at the time the

changed pleas were heard and accepted by the trial court, he wanted to plead either guilty or nolo

contendere to all parts of the State’s indictment based on counsel’s advice.

         Shumaker’s testimony explained the trial strategy employed, clarified Cooksey’s role in

the decision-making process, and also demonstrated that Cooksey’s plea was voluntary.

Shumaker testified that he provided Cooksey with all of the discovery that the State had provided

to him and instructed Cooksey to review it. Shumaker and Cooksey then discussed each and

every allegation contained in the State’s indictment before the trial began. They developed a

defensive theory that the State could not prove that Cooksey intended to deceive his former

clients at the time he took their money because Cooksey’s partial performance transformed the

State’s theft allegations into mere breach of contract cases. 13 However, this theory of the case

13
  “[U]nder the terms of [a contract,] individuals typically have the right to ‘deprive the owner of property,’ albeit in
return for consideration.” Higginbotham v. State, 356 S.W.3d 584, 588 (Tex. App.—Texarkana 2011, pet. ref’d)
(quoting Baker v. State, 986 S.W.2d 271, 274 (Tex. App.—Texarkana 1998, pet. ref’d)). Accordingly, the mere
failure to perform a contract or the failure “‘to return or pay back money after failing to perform a contract, for the
performance of which the money was paid in advance’” is not sufficient to establish guilt of theft. Phillips v. State,
640 S.W.2d 293, 294 (Tex. Crim. App. [Panel Op.] 1982); Higginbotham, 356 S.W.3d at 588 (citing Phares v. State,
301 S.W.3d 348, 352 (Tex. App.—Beaumont 2009, pet. ref’d) (quoting Cox v. State, 658 S.W.2d 668, 671 (Tex.
App.—Dallas 1983, pet. ref’d)).
          “[W]hat separates lawful acquisitive conduct from theft is knowledge of a crucial ‘circumstance
surrounding the conduct’—that the acquisition is ‘without the owner’s consent.’” Higginbotham, 356 S.W.3d at 588
(quoting McClain v. State, 687 S.W.2d 350, 354 (Tex. Crim. App. 1985)). Thus, claims of theft in connection with
contracts “require[] proof of more than an intent to deprive the owner[s] of property and subsequent appropriation of
the property. . . . The State must prove that the appropriation was a result of false pretext, or fraud.” Wirth v. State,
361 S.W.3d 694, 697 (Tex. Crim. App. 2012). Consequently, the focus in a theft case in connection with a contract
is whether the deprivation was made with criminal intent, which can be formed after the parties’ entry into the
contract. Higginbotham, 356 S.W.3d at 588.
                                                          19
began to unravel as Rita, Talley, Elliott, Ashcraft, Ligon, Holt, Ray, and Durham unveiled

Cooksey’s professional tragedy, and as Cooksey’s former clients, Harris, Irvin, Autry, Keeth,

Higgins, Willborn, Fuller, Marshall, and Hickson testified against him.

       Shumaker agreed that the turning point in the trial was when Hickson testified, and that

they advised Cooksey to enter pleas of guilty or nolo contendere after Hickson’s testimony

because it appeared that the State would be able to prove criminal intent.        According to

Shumaker, Hickson’s testimony, coupled with all of the documentary evidence provided, the

testimony that had already been taken, and the likely testimony of witnesses who were

subpoenaed by the State, led to the conclusion that the State would be able to prove its case.

Shumaker and Williams believed it would be better for Cooksey to accept responsibility and seek

the mercy of the court because they thought that the evidence presented before the pleas already

demonstrated criminal intent and was sufficient to convict Cooksey on part of the State’s

indictment.

       Cooksey’s wish was to be placed on community supervision. Before the plea, Shumaker

and Williams attempted to continue plea negotiations with the State.        Their attempt was

unsuccessful because the State wanted Cooksey jailed.

       At that point, Shumaker and Williams weighed whether to recommend to Cooksey to

enter an open plea. Shumaker testified that he and Williams discussed each count with Cooksey,

advised him on each count, and left the decision with Cooksey on whether to plead and how to

plead. Shumaker stated, “Everything in this case was [Cooksey’s] decision. Some things we

gave him our advise [sic] on, but we let him ultimately make the decision.”          He added,

                                               20
“[Cooksey] has been a trial lawyer for 30 something years, and I don’t think there is any doubt

he fully understood the plea of guilty, the plea of no contest, and what his rights were.”

Shumaker denied telling Cooksey that the judge had already made up his mind on punishment or

that the plea would not harm him. Shumaker claimed that Cooksey did not have a meritorious

defense to the parts of the indictment that he pled nolo contendere to, that Cooksey never

continued to claim that he was not guilty, and that Cooksey never asked to withdraw his

guilty/nolo contendere pleas even though he knew that was an option. Before sentencing,

Cooksey told the trial judge,

       If the death sentence were possible and it would take away all these peoples’ pain
       and repair the damage, I would say give it to me.

              I accept responsibility for the total mess that my office was and for all the
       pain and the heartache and the loss and damages that these people have incurred.
       My office: My responsibility.

       In addition to the arguments presented at the hearing on the motion for new trial and the

parties’ arguments on appeal, this Court has discovered another reason why counsel could have

recommended that Cooksey enter pleas of guilty/nolo contendere. At trial, Williams urged the

court to give Cooksey deferred adjudication on Count 1 of the State’s indictment.             Since

Cooksey had never previously been convicted of a felony and the court waited until after closing

arguments to find Cooksey guilty of any offense, judge-ordered deferred adjudication

community supervision was an option for the court to consider. See TEX. CODE CRIM. PROC.

ANN. art. 42.12, § 5 (West Supp. 2013). In this circumstance, Cooksey would be eligible for




                                               21
deferred adjudication community supervision only if he pled guilty or nolo contendere. See TEX.

CODE CRIM. PROC. ANN. art. 42.12, §§ 3, 5 (West Supp. 2013). 14

         There is “a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Strickland, 466 U.S. at 689. Shumaker and Williams

reviewed all of the documentary evidence in the State’s possession and sat through more than

two days of damning testimony from several of the State’s witnesses. They were aware that their

client wanted deferred adjudication community supervision on Count 1 and regular community

supervision on the remaining counts. Counsels’ attempts to negotiate a plea agreement with the

State had failed because the State would not agree to recommend community supervision. The

testimony at trial indicated that their strategy on guilt/innocence—that Cooksey’s shortcomings

constituted breaches of contract giving rise only to civil liability—would likely be unsuccessful

because it appeared that the State would be able to prove criminal intent. Armed with this

knowledge, Shumaker and Williams advised Cooksey to take responsibility and plead guilty or

nolo contendere so that the trial court could consider deferred adjudication community

supervision as an option under Count 1 and might be more willing to consider Cooksey’s request

for community supervision on the remaining counts.

         In denying the motion for new trial, the trial court could find that Shumaker’s and

Williams’ advice with regard to Cooksey’s pleas constituted “strategic choices made after

thorough investigation of law and facts relevant to plausible options.” See Wiggins, 539 U.S. at

14
  Williams argued that the trial court could find Cooksey guilty on Counts 2-6, but could suspend the sentence.
While deferred adjudication is only available after a plea of guilty or nolo contendere, regular community
supervision can be imposed by the trial court after either a plea or a finding of guilt after trial. See TEX. CODE CRIM.
PROC. ANN. art. 42.12, §§ 3, 5.
                                                          22
521–22; Nicholas v. State, 56 S.W.3d 760, 771 (Tex. App.—Houston [14th Dist.] 2001, pet.

ref’d) (“A plea is not rendered involuntary simply because the defendant did not receive the

punishment he hoped for, even if his expectation was the result of something the defendant

claims his lawyer told him.”); see Muzoz v. State, No. 02-10-00129-CR, 2011 WL 1833140, at

*7 (Tex. App.—Fort Worth May 12, 2011, no pet.) (mem. op., not designated for publication)15

(to get deferred adjudication community supervision, defendant had to enter open plea). Because

the court could determine that counsels’ actions were within the wide range of reasonable

professional assistance, Cooksey failed to meet the first Strickland prong. See Wiggins, 539 U.S.

at 521–22; Hill v. Lockhart, 474 U.S. 52, 56–57 (1985).

        Moreover, in the context of a guilty plea,

        The second [Strickland], or “prejudice,” requirement . . . focuses on whether
        counsel’s constitutionally ineffective performance affected the outcome of the
        plea process. In other words, in order to satisfy the “prejudice” requirement, the
        defendant must show that there is a reasonable probability that, but for counsel’s
        errors, he would not have pleaded guilty and would have insisted on going to trial.

Hill, 474 U.S. at 59. Cooksey points to evidence and testimony from the motion for new trial

hearing that would have supported his claim that he was not guilty of the allegations in certain

paragraphs of the State’s indictment. However, we are only concerned at this point with whether

he would have decided against his pleas. See Prudhomme v. State, 47 S.W.3d 683, 692 (Tex.

App.—Texarkana 2001, pet. ref’d).




15
  Although this unpublished case has no precedential value, we may take guidance from it “as an aid in developing
reasoning that may be employed.” Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d).

                                                       23
            Cooksey testified that, absent counsel’s advice, he would not have pled guilty/nolo

contendere. However, the trial court was free to disbelieve Cooksey’s testimony at hearing,

especially since he asked for deferred adjudication on Count 1, which required a plea of

guilty/nolo contendere, and was hoping that the plea on the remaining counts would curry favor

with the court so that his request for community supervision on those counts would be favorably

received. See Riley, 378 S.W.3d at 457. Cooksey has not met the second prong of the Strickland

test.

            Given that Cooksey’s complaint of ineffective assistance was raised in a motion for new

trial, we review the evidence in a light most favorable to the trial court’s ruling. Based on this

record, which shows that Cooksey failed to make either required showing under Strickland, we

cannot say that the trial court’s decision to overrule his motion for new trial complaining of

ineffective assistance during the plea process was clearly erroneous and arbitrary. Id.

            (b)      Ineffective Assistance of Counsel Was Not Shown in How Cooksey’s Attorneys
                     Accepted Defense Guidance from Cooksey

            Cooksey also argues that his trial attorneys were ineffective because they did not allow

him sufficient input into his defense. Cooksey complained during the hearing on the motion for

new trial that Shumaker and Williams were ineffective in developing a theme for the case and in

adopting the State’s case that Cooksey had an addiction to gambling and alcohol. Cooksey

believed that the defense should have adopted the theme that someone else, such as former

secretaries Hughes, Christina Martin, and Conaway, 16 were responsible for the offenses.


16
     Martin and Conaway did not testify at trial.

                                                    24
Because counsel failed to present this evidence, Cooksey now argues that he was prevented from

participating in the development of the core trial strategy.                       He believes that this conduct

constituted ineffective assistance and that he was harmed because had the evidence been

presented, in large part through his own testimony, the State would not be able to prove all of the

allegations in the complaint. 17

            Cooksey testified that his secretaries, some of whom were known felons Cooksey felt

deserved a second chance, were responsible for writing checks, handling the bills, and making

deposits. He told the court that his secretaries had stolen from him and were kiting checks. In

particular, Cooksey testified that Hughes and Conaway used his signature stamp to endorse

checks and took actions of which he was unaware. Cooksey told the judge that he caught

Hughes and Conaway stealing $35,000.00 and that Martin had stolen $50,000.00 to $75,000.00

from him. 18 Cooksey claimed that his testimony was not presented because Shumaker and

Williams advised him not to testify or present this evidence. To substantiate his claims, Cooksey

introduced pleadings in various cases that he had filed against his secretaries. 19



17
 Cooksey told the court that he did not testify on his own behalf because he relied on Shumaker’s and Williams’
advise not to do so.
18
     Cooksey testified that Martin had filled out an affidavit admitting that she had stolen $25,000.00.
19
  Cooksey also complained that counsel (1) took a less aggressive stance toward the end of trial, (2) allowed the
State to lead its witnesses, (3) failed to cross-examine Rita, who would have testified that every client received
money owed to them, (4) hung their heads after the pleas and lost the battle of “courtroom dynamics,” and (5) failed
to call certain witnesses.” Shumaker testified that he and Williams were aggressive and fought throughout the trial,
that they only objected to leading questions when the question was designed to put words into the witnesses’
mouths, and that they did not cross-examine some witnesses because they had nothing to ask them.
     Shumaker stated that the defense had a complete list of the State’s witnesses, but that the State agreed not to call
certain witnesses after the plea to shorten the process. Cooksey also raised alleged inconsistences at trial, including,

                                                             25
       Shumaker testified that they had, in fact, considered employing the strategy that the legal

secretaries were responsible for the acts. However, Shumaker stated that they could not find

evidence to support Cooksey’s claims and that the testimony at trial from several victims,

combined with evidence of Cooksey’s gambling addiction, the results of the State Bar

investigations, and Cooksey’s voluntary relinquishment of his licenses, led to the decision to

abandon this strategy. Instead, in light of the fact that Cooksey wanted deferred adjudication

community supervision on Count 1 and regular community supervision on Count 2, Shumaker



   •   Higgins testified she signed the checks, so there was no forgery. However, Higgins testified that she did
       not sign the third check for $2,503.00.
   •   Fuller was not the victim of the crime, the corporation was the victim since the escrow account was held in
       the corporation’s name. However, as a shareholder, Fuller had a greater right of possession to the funds as
       compared with Cooksey.
   •   Willborn’s money was not taken by Cooksey, it was stolen by someone else. However, Willborn paid in
       cash, and Cooksey’s secretaries testified that they would give cash payments to Cooksey.
   •   He did not begin working on Kirby’s cases because he did not receive the criminal file in a timely manner.
       However, Kirby’s parole officer testified Cooksey never called her to discuss the case despite being asked
       to do so.
   •   He worked some on Black’s case and appeared at a hearing. However, Cooksey lost his license before the
       representation terminated and did not refund Black’s money.
   •   He filed an answer and a motion for new trial in Green’s case. However, the motion was filed after
       Cooksey’s failure to appear at the final hearing resulted in Green’s loss of managing conservatorship of her
       child.
   •   He could no longer appear in Kennedy’s case because he lost his license.
   •   He filed papers in Henry’s custody case. However, Cooksey lost his license to practice law shortly
       thereafter.
   •   He handled Marshall’s case. However, Elliott testified that Cooksey never called him, Marshall testified
       that the case kept getting reset because Cooksey would not appear at hearings, and eventually Cooksey lost
       his license.
   •   He handled Kramer’s case before he lost his license. However, Cooksey failed to respond to discovery,
       would not get in touch with her, and did not refund any retainer after he lost his license.
   •   The State could not prove the paragraph naming Hickson as a victim because Hickson had received a
       check. However, the evidence at trial showed that, while Hickson received one check, Cooksey never
       disclosed receipt of another $50,000.00 settlement check.
   •   He did not forge Harris’ signature, he just endorsed the check with his name. The copy of the check shows
       a handwritten signature purporting to be Harris’ signature beside Cooksey’s signature.
   •   He visited Little’s son in jail and appeared in court at least once. Little did not testify at trial.
   •   Martin had appropriated Irwin’s check.

                                                      26
advised Cooksey to enter pleas of guilty/nolo contendere, and Cooksey took his advice. Thus,

they adopted the concept of acceptance of responsibility as the core trial strategy.

         Even after entering his pleas of guilty and nolo contendere, Cooksey claimed that he

desired to present his own testimony and evidence allegedly demonstrating his secretaries’

involvement in, and partial responsibility for, several of the offenses contained in the State’s

indictment. Shumaker testified a “major point of contention [was] that he wanted to keep

blaming the secretaries after he pled guilty.” Shumaker believed that the entire point of pleading

guilty/nolo contendere was to take responsibility, and he advised Cooksey not to testify because

he believed (1) that Cooksey would be subject to cross-examination that would be damning to

him, (2) that Cooksey would contradict his pleas by suggesting he was not responsible for the

offenses, and (3) that the trial court might look more favorably at a lighter punishment if

Cooksey accepted responsibility.            In the end, Shumaker said that Cooksey decided not to

testify. 20

         Based on Shumaker’s testimony, the trial court was free to determine that Cooksey was

not excluded from participating in the development of a core trial strategy. 21 Shumaker testified,

“We would give [Cooksey] advice on something, and he would express his concern about it, and

then he made the decision on whether he wanted to follow our advice or not.” Before the

hearing on the motion for new trial, the trial judge stated,


20
  Shumaker also stated that Cooksey never asked to subpoena Martin or Conaway and that he would have issued
subpoenas if Cooksey had asked him to.
21
  Citing to cases discussing hybrid representation, the State argues that Cooksey did not have a constitutional right
to control the strategic decisions of trial counsel. Cooksey stated on the record that he was not seeking to represent
himself. We do not find the cited cases applicable to Cooksey’s case.
                                                         27
                   During the course of the trial, as you will recall, although his current
        lawyer might not remember it, but Mr. Cooksey was very animated and held
        many discussions with his counsel, his trial counsel at that time, so I mean it’s not
        as if he’s just a victim out here, left to the caprices of the legal system. He has
        been a part of the legal system for many years and certainly knows what’s going
        on . . . .

At the hearing, Cooksey consistently stated that he accepted the advice of counsel, and there was

no suggestion that he was coerced to do so. The trial court’s denial of the motion for new trial

indicated its belief that Cooksey had voluntarily agreed to employ a trial strategy that would

better his chances for deferred adjudication and regular community supervision and that he had

voluntarily agreed to counsels’ advice not to testify or present evidence that his secretaries were

responsible for the offenses.

        Moreover, we previously found that counsel’s advice during the plea proceedings

constituted reasonable trial strategy. In order to show ineffective assistance in Shumaker and

Williams’ decision to advise Cooksey against testifying and to refrain from suggesting that the

legal secretaries were responsible for the offenses, Cooksey was required to rebut, by a

preponderance of the evidence, the strong presumption that this advice constituted sound trial

strategy. 22 Yet, some evidence pertaining to Cooksey’s claims had been developed at trial and

did not favor his arguments.

        Talley remembered Cooksey telling her that he suspected that some of his secretaries

were stealing from him. Durham, who had worked for Cooksey from 2005 until 2008, testified

that she did not steal from Cooksey and did not see anyone else stealing from him. Ferguson


22
 In determining whether counsel was ineffective, we consider the totality of the circumstances of the particular
case. Thompson, 9 S.W.3d at 813.
                                                      28
also testified that she did not see the staff doing anything illegal. Hughes denied Cooksey’s

allegations outright. She testified that she never took any money from settlement checks, that

she made deposits as requested when needed, and that Cooksey would personally come to the

office when a client made a payment. Hughes stated that Cooksey instructed her to float

expenses and to take money out of the “Texas Equal Access to Justice Foundation” account.

Johnson testified that Cooksey had to use her personal account to cash Cooksey’s checks because

his bank accounts were frozen.

        Commercial National Banks’ Ann Davis testified that Cooksey knew that his secretaries

were using stamp endorsements to deposit Cooksey’s checks and that the stamp endorsements

were authorized by him. Davis also testified that Cooksey was aware that the “Texas Equal

Access to Justice Foundation” account was overdrawn and that he never claimed it was due to

theft by his secretaries.

        Cooksey’s law partner from 1991 until 2004, Kaylin Kluge, testified at the hearing on the

motion for new trial that Cooksey had also told her that he suspected the secretaries of stealing

money. Kluge told the trial court that she had never seen any evidence of theft from the

secretaries while she practiced with Cooksey. She clarified, “The reference that I had was that

some money was missing out of the trust account and he thought that that secretary may have

taken the money out, perhaps mistakenly to pay bills or something that should have come out of

the operating account.”

        Cooksey accused Hughes of theft, which she denied outright. He was also blaming two

other secretaries who did not testify, could have potentially been called by the State, and could

                                               29
have potentially discredited Cooksey’s claims and further harmed his case. As for Cooksey’s

introduced pleadings filed against former secretaries, the trial court reminded Cooksey that

pleadings are not evidence.

       Evidence established that Cooksey had previously threatened his secretaries with criminal

proceedings, and he was not always truthful in his pleadings to the court. At trial, Johnson

testified that Cooksey would not provide her with a W-2 tax form after she resigned. As a result

of her requesting this information, Cooksey threatened to file criminal charges against her for

harassment. When she left Cooksey’s law firm, Cooksey owed her $5,000.00 as a result of her

using her personal account to take care of the firm’s business. Cooksey never paid her. Instead,

Cooksey claimed Johnson as a debtor in bankruptcy and provided the bankruptcy court with a

bad address for Johnson even though he knew where she lived. Johnson never discovered that

she was claimed as a debtor, and the bankruptcy court discharged the debt.

       Judge Miller testified that Cooksey had provided untruthful responses concerning cases

in Miller’s court in answering some of the State Bar of Texas’ interrogatories. Attorney David

James testified at the hearing on the motion for new trial that he represented Rusty Cranford in a

case filed against Cranford and Martin by Cooksey, who claimed he was owed $4,000.00. James

testified that his client always denied that any money was owed to Cooksey.

       The trial court could have found that Shumaker and Williams’ advice to Cooksey to

remain silent instead of offering self-serving testimony was based on their belief that he would




                                               30
have made a poor witness or would have been subjected to damning cross-examination. 23

Shumaker and Williams could have decided to limit the State’s opportunity to impeach Cooksey.

Also, it is possible that the State would have used the opportunity to bring additional witnesses,

including Martin and Conaway, to strengthen its case. The decision to recommend that a

defendant not testify at his trial can be considered reasonable trial strategy. Lucious v. State, 828
S.W.2d 118, 123 (Tex. App.—Houston [14th Dist.] 1992, no pet.). We cannot say, based on the

record here, that the trial court abused its discretion in concluding that the decision to

recommend that Cooksey remain silent was a sound one.

        Likewise, that court was free to conclude that failure to present testimony about the

secretaries’ involvement was based in legitimate trial strategy.                       A fear of Cooksey’s

impeachment, introduction of additional damning evidence against him, and the possibility that

he could harm his chances of receiving deferred adjudication and regular community supervision

could have led Shumaker and Williams to advise Cooksey not to raise evidence of the

secretaries’ involvement. Therefore, because Cooksey could not meet the first Strickland prong,

we find that the trial court did not abuse its discretion in denying Cooksey’s motion for new trial

premised on allegations of ineffective assistance of counsel. 24




23
  See Baylor v. State, No. 06-12-00035-CR, 2012 WL 4841601, at *8 (Tex. App.—Texarkana Oct. 11, 2012, pet.
ref’d) (mem. op., not designated for publication).
24
  Cooksey was also required to show how he was harmed by counsels’ decision in advising him not to testify and in
failing to introduce what Cooksey believed was mitigating evidence. The trial court could have determined, in light
of Cooksey’s pleas and the trial strategy of accepting responsibility, that Cooksey could not meet the Strickland
prejudice prong.

                                                        31
       Before the close of Cooksey’s case, Cooksey engaged in this discussion with Shumaker

on the record:

              [Defense Counsel]: Your Honor, that’s the last witness we are going to
       call. We just need to get Mr. Cooksey to acknowledge a couple of things with us.

                 THE COURT:             Go ahead. You can do it from there.

                [Defense Counsel]:      [Cooksey], you have been in this through the course
       of the trial. Is that correct?

                 [Defendant]: Yes.

              [Defense Counsel]: And have we presented everything you wanted us to
       present in the majority of the case?

                 [Defendant]: Yes.

               [Defense Counsel]: And at this time, we talked to you about the pros
       and cons if you take the witness stand and testify, and we have given you our
       advice and our opinion, and have you decided not to testify based on what we
       have talked about.

                 [Defendant]: Yes, on your advice.

                 [Defense Attorney]: That’s all. With that, we rest.

Ineffective assistance of counsel has not been shown.

(3)    Cooksey’s Pleas Were Knowing, Intelligent, and Voluntary

       “No plea of guilty or plea of nolo contendere shall be accepted by the court unless it

appears that . . . the plea is free and voluntary.” TEX. CODE CRIM. PROC. ANN. art. 26.13(b)

(West Supp. 2013). ‘“A plea of guilty is not knowingly and voluntarily entered if it is made as a

result of ineffective assistance of counsel.’” Hart, 314 S.W.3d at 40 (quoting Ex parte Burns,




                                                 32
601 S.W.2d 370, 372 (Tex. Crim. App. 1980)) (citing Ex parte Karlson, 282 S.W.3d 118, 129

(Tex. App.—Fort Worth 2009, pet. ref’d)).

        Cooksey decided to plead guilty or nolo contendere to all counts in the State’s

indictment, as follows:

              THE COURT:           Resumption of 1250377 in the 5th District Court,
        Bowie County, Texas, The State of Texas versus Don Clayton Cooksey.

                Mr. Cooksey, it appears that from the documents in front of me at this
        time, that after consulting with your lawyer, that -- as to the various counts in the
        indictment, that you intend to enter -- to change your plea.

                I need to -- and as to some counts, apparently, according to this, you -- the
        documents I’m looking at, is there will be a plea of guilty to some, a plea of no
        contest to others.[25]

                Now, although I know that -- at least according to the evidence, that
        you’ve been a lawyer for many years and have a great deal of experience in the
        criminal courts of this state, I would remind you that since there is no deal as to
        what would be the actual outcome in the case, that is to say, sentence, you need to
        be reminded that the Court has the authority, . . . if I accept the change of plea,
        that you would be subject to any of the punishment alternatives that exist, as I told
        you when you were arraigned back on the 6th -- apparently on June the 28th of
        last year.

                 Do you recall that?

                 [Defendant]: I do.

               THE COURT: Do you also understand that although the -- if you choose
        to do so and as to some of these counts enter a no contest plea, a no contest plea,
        as you well know, would be treated by a criminal court as equivalent and actually
        the same and identical to a guilty plea.


25
  The documentation presented to the trial court informed it that Cooksey was pleading guilty to paragraphs 4, 8, 9,
11, 19, and 20 in Count 1 of the State’s indictment and paragraphs 1–6 in Count 2. The documentation also showed
that Cooksey was pleading nolo contendere to (1) paragraphs 1–3, 5, 7,10,12–18, 21, and 22–25 in Count 1 of the
State’s indictment, (2) paragraph 7 of Count 2, and (3) Counts 3–6. These documents are discussed in detail below.
The State abandoned paragraph 6 of Count 1.
                                                        33
       The only distinction in Texas law between a no contest plea and a guilty
plea would be is that the fact that -- that a no contest plea was entered, and that
fact could not be asserted as proof -- as direct evidence in any civil prosecution
that might arise out of the -- whatever the subject matter of the case before me
now.

       Do you understand that?

       [Defendant]:     I do.

        THE COURT: And is it your desire to -- to change your plea as to any of
these counts?

      [Defendant]: It is, Your Honor. I’ve practiced law for 35 years. This was
my law office. I am ultimately responsible for everything that occurred in it.

          THE COURT: Now, do you also understand, Mr. Cooksey, that should I -
- should you change your pleas and I accept those pleas, whether they’re guilty to
some and no contest to others, then that means is that you could reasonably expect
that . . . at the end of the proceeding is that you could reasonably expect, and in all
likelihood is that I would be finding you guilty and assess some punishment
within the range authorized by law?

       [Defendant]: I do.

       THE COURT: Now, because the . . . trial it has multiple counts, multiple
dates, multiple alleged victims, . . . if you are sentenced, if you’re found guilty
and sentenced, then, of course, whatever the highest possible punishment range
would be the cap. But other than that --

       [Defendant]: I do.

        THE COURT: -- there would be affixed to each of the counts and to each
of the paragraphs in the indictment a finding?

       [Defendant]: I do.

       THE COURT: Now, as to any of the counts that you would be changing
your plea to and which there’s not been witnesses who are appearing, because
some of the counts, the witnesses named in the indictment have testified and in
others they have not testified yet, you would be giving up your right to
confrontation and cross-examination?
                                          34
       [Defendant]: I understand.

       THE COURT: Both you and the State, even if I accept your plea, can
continue to offer whatever evidence that they choose to offer?

       [Defendant]: I understand.

       THE COURT: Although, you’ll be very quickly finding out whatever the
Court’s decision would be about accepting the pleas. And if they are accepted,
then under our law, I would caution you that you could not later on, tomorrow or
the next day, up and decide that was a bad idea and withdraw or seek to change it.

       [Defendant]: I understand.

       THE COURT: Now, may I assume that during the last hour or so that
apparent negotiations have been going on between you -- you, your lawyers and --
and the attorney generals here?

       [Defendant]: You may.

        THE COURT: That there’s been cure time and opportunity for you to
reflect on the wisdom of this decision?

       [Defendant]: There has been.

                               Guilty Plea Received

        THE COURT: Are there any other questions whatsoever you might have
of your good lawyers here, that have been doing a fine job for you, or of me
before I ask you at the point of no return about what your plea is going to be?

       [Defendant]: No questions.

        THE COURT: Okay. Mr. Cooksey, is it still your desire to change -- to
withdraw -- to ask leave of the Court to withdraw your plea of not guilty to every
count in the indictment and to either enter pleas of guilty to or pleas of -- to some
and pleas of no contest to the balance of them all that’s reflected in the documents
that seemed to be signed by you and your lawyer?

       [Defendant]: It is.

                                         35
                       ....

               THE COURT: All right. Leave is granted. The plea of not guilty to this
       indictment to all counts, save and except paragraph -- Count 1, paragraph 6,
       which has now been dismissed, the Defendant -- leave is granted to withdraw the
       not guilty plea and interpose, instead, a plea of guilty to the counts that are
       enumerated in the document which are signed by the defendant and his counsel of
       record, and which will now bear the Court’s signature.

               [Defense Attorney]: That’s correct, Judge.

       Cooksey was a criminal defense attorney for thirty-five years who was described by local

judges as being an excellent advocate. He does not contend that the trial court failed to properly

admonish him or that he was unaware of the charges against him or the ranges of punishment

involved. It appears that his pleas were intelligently and voluntarily entered.

       During the hearing on the motion for new trial, it was shown that Cooksey acquiesced to

the pleas based on the advice of his counsel. Cooksey argues that his pleas were involuntary

because counsel rendered ineffective assistance in advising him to plead guilty/nolo contendere.

We addressed Cooksey’s claim of ineffective assistance earlier in this opinion. Because

Cooksey’s pleas appeared to be actually voluntary and because ineffective assistance of counsel

has not been shown, we overrule Cooksey’s argument that his pleas were involuntary.

(4)    Sufficient Evidence Supports the Modified Restitution Order

       A sentencing court may order a defendant to pay restitution to the victim of an offense.

TEX. CODE CRIM. PROC. ANN. art. 42.037(a) (West Supp. 2013); Idowu v. State, 73 S.W.3d 918,

920 n.5 (Tex. Crim. App. 2002). The State must prove, by a preponderance of the evidence, the

amount of loss sustained by the victim as a result of the offense. TEX. CODE CRIM. PROC. ANN.

art. 42.037(k) (West Supp. 2013). The trial court must resolve any dispute relating to the proper
                                                36
amount or type of restitution. Id. However, the amount of restitution ordered (1) must be just

and supported by a factual basis within the loss of the victim, (2) must be for the offense for

which the defendant is criminally responsible, and (3) must be for the victim of the offense for

which the defendant is charged. See Campbell v. State, 5 S.W.3d 693, 696–97 (Tex. Crim. App.

1999); Cantrell v. State, 75 S.W.3d 503, 512 (Tex. App.—Texarkana 2002, pet. ref’d).

        The trial court’s judgment initially recited a restitution order of $245,723.00, which

Cooksey challenged. We reviewed Cooksey’s challenge to the restitution order under an abuse

of discretion standard. See Cantrell, 75 S.W.3d at 512 (citing Cartwright v. State, 605 S.W.2d
287, 288–89 (Tex. Crim. App. [Panel Op.] 1980)). Our reading of the record suggested that the

trial court, the State, and Cooksey relied on a restitution worksheet produced by the State in

discussing the amount of restitution that should be awarded and that the trial court did, in fact,

rely on the worksheet.         Although the State had the intention of offering the worksheet as

evidence, it did not do so. At the hearing on the motion for new trial, the trial judge was

provided with a copy of the restitution worksheet and immediately recognized it. 26 Again, the

worksheet was not included as an exhibit. Despite many attempts at harmonizing the evidence

with the trial court’s figure, we were unable to find support for the court’s restitution award. We

opined that the discrepancy might lie in the fact that no evidence was presented of Conaway or




26
  At the hearing on Cooksey’s motion for new trial, the trial court indicated its intention to enter a judgment nunc
pro tunc redacting $10,000.00 from the restitution order after reviewing the restitution worksheet and claim for
restitution made by the State Bar of Texas.

                                                        37
Little’s damages. 27 Therefore, we concluded that the evidence did not support the court’s

restitution order.

            When there is insufficient evidence to support the amount of restitution ordered by the

trial court, the proper procedure is to abate the appeal, set aside the amount of restitution, and

remand the case for a hearing to determine a just amount of restitution. See Barton v. State, 21
S.W.3d 287, 290 (Tex. Crim. App. 2000). On March 25, 2014, we abated the appeal and ordered

the trial court to make a determination of the just amount of restitution.28 As a result of the

restitution hearing, in which the restitution worksheet was admitted, the trial court determined

that a total of $203,419.00 would fairly compensate the victims of the offense. 29 This amount of

total restitution is supported by the record.

            Cooksey agreed, and we have confirmed, that the record is sufficient to establish

restitution amounts with respect to the following victims: Black, $11,000.00; Boyd, $8,500.00;

Campbell, $1,000.00; Cook, $1,000.00; Davidson, $5,000.00; Gibbs, $1,700.00; Harris,


27
  The State argued that Johnson testified that Little wrote a check to Cooksey, which the State identified as Exhibit
56. The check was not introduced into evidence and we, still, cannot determine the amount of the check from the
record.
28
     We are also reminded that

            [t]he order of restitution must require the defendant to: (i) make restitution directly to the person
            or agency that will accept and forward restitution payments to the victim or other person eligible
            for restitution under this article, including the compensation to victims of crime fund; (ii) make
            restitution directly to the victim or other person eligible for restitution under this article, including
            the compensation to victims of a crime fund; or (iii) deliver the amount or property due as
            restitution to a community supervision and corrections department for transfer to the victim or
            person.

TEX. CODE CRIM. PROC. ANN. art. 42.037(g)(4) (West Supp. 2013).
29
  The trial court’s order also specified the amounts that were to be paid to each victim, the State Bar, and
lienholders.
                                                              38
$4,500.00; Kennedy, $10,000.00; Autry, $7,500.00; 30 Martin, $3,000.00; Rodden, $2,500.00;

Willborn, $2,381.00; Henry, $7,000; Marshall, $2,500.00.                       Therefore, $67,581.00 of the

restitution amount is uncontested.

            Cooksey characterized the restitution amounts attributed to Kramer, Keeth, and Fuller as

uncontested. However, with respect to these victims, the record supports an award greater than

the amounts suggested by Cooksey in his briefing. Cooksey argues that the record supports only

a $1,500.00 restitution award to Kramer. Although this was the amount of the initial retainer

quoted by Cooksey, Kramer testified that she paid him an additional $1,666.67, bringing the total

paid to $3,166.67. Cooksey also claims that the record only supports a $2,000.00 restitution

award to Keeth. However, the State’s indictment named both Keeth and her daughter Stanley,

and Stanley testified that she paid Cooksey an additional $1,000.00. Also, due to Cooksey’s

failure to handle the matter, the trial court assessed $3,500.00 in attorney’s fees against Keeth,

which Cooksey promised to pay, but never did. Thus, the record supports a $6,500.00 restitution

award to Keeth. With respect to Fuller, Cooksey suggests that the escrow account balance of

$13,470.00 was the only evidence supporting a restitution award to Fuller, but that argument

ignores the fact that Cooksey took an additional $10,000.00 from the escrow account that has yet

to be accounted for. 31 The evidence supported a $23,470.00 restitution award to Fuller. Also,

the record shows that King paid Cooksey $250.00 32 and that Green paid Cooksey $2,250.00. At



30
  Cooksey’s concession to this amount was contingent on our finding that he failed to perform legal services in both
the possession and parole cases Autry hired Cooksey to handle.
31
     Cooksey’s brief later acknowledges $28,470.00 as the maximum possible restitution amount.

                                                         39
the restitution hearing, Conaway testified she hired Cooksey to represent her on a variety of

criminal matters and that he owed her $10,000.00.                  Adding all of these amounts to the

uncontested amount yields an award of $113,217.67, thus far.

        Cooksey’s main argument before the restitution hearing involved the amount of

restitution in Hickson’s, Irvin’s, and Higgins’ cases. Cooksey argued that the restitution amount

in these cases should be reduced by the contingency fee he was supposed to receive if these cases

settled. On remand, the State made the following concessions during the restitution hearing:

        In an abundance of caution, . . . I don’t necessarily believe him to be entitled to it,
        but as the State feels that the defendant in this case, having pled, having been a
        criminal defense attorney, and having wasted countless money of Bowie County
        taxpayer money on this issue, in an abundance of caution, we would reduce the
        amount of Lonnie Hickson from the $50,000 to $33,333 for attorneys’ fees, and
        also in Patricia Higgins, we would subtract out the amount [of attorney’s fees].
        Mr. Cooksey could make a claim that could continue to wind its way through the
        courts that he is due attorneys’ fees of a third for Lonnie Hickson’s settlement and
        a third for Patricia Higgins’ settlement.

However, the State argued that Cooksey was not entitled to any attorneys’ fees on Irvin’s case

because Cooksey had been fired before he settled the case.

        The trial court agreed with Cooksey’s argument at the restitution hearing and subtracted

the allegedly earned contingency fee 33 from the original settlement amounts in all of these




32
  Cooksey argues that, while the indictment named Linda King as a victim, the witness’ name at trial was Mindy
King. Thus, Cooksey argues, the evidence is insufficient to support the restitution awarded to Linda King.
However, Cooksey pled no contest to the offense as alleged in the indictment, and the evidence demonstrates that
the State Bar of Texas compensated Linda King for the same amount of restitution claimed by Mindy King at trial.
Therefore, the evidence was sufficient to support the trial court’s restitution award to Linda King.
33
  Although the record shows that Irvin only agreed to a twenty-five percent contingency fee, the trial court
subtracted a one-third contingency fee from the total amount of restitution owed to Irvin.

                                                      40
cases. 34 Due to the State’s concessions, we need only address the issue of attorneys’ fees as it

relates to Irvin’s case. Cooksey settled Irvin’s case without his knowledge or consent after Irvin

had already fired Cooksey. A lawyer is merely a representative of his client and cannot accept

an offer of settlement except as otherwise authorized by law. TEX. DISCIPLINARY R. PROF’L

CONDUCT 1.02(a)(2). Settling without a client’s consent can lead to criminal liability. Capps v.

State, 265 S.W.3d 44, 47–48, 50, 52 (Tex. App.—Houston [1st Dist.] 2008), pet. ref’d); see TEX.

DISCIPLINARY R. PROF’L CONDUCT 3.08(E). Because Cooksey’s representation had already been

terminated, Cooksey was not entitled to settle Irvin’s case, and the fact that he did so without

Irvin’s consent leads us to conclude that Cooksey was not entitled to any attorney’s fees from the

settlement. Therefore, Cooksey’s restitution to Irvin should be in the amount of $25,000.00.

Adding this amount to the $33,350.00 Cooksey was ordered to pay in Hickson’s case, and the

$35,179.00 Cooksey was ordered to pay in Higgins’ case to the $113,217.67 already established

by the record yields a figure of $206,746.67, a figure slightly greater than the trial court’s

modified restitution order. 35

        The evidence is sufficient to support the trial court’s modified restitution order.

(5)     The Judgments Should Be Modified to Accurately Reflect Cooksey’s Pleas and
        Convictions

        Cooksey argues that the trial court’s judgments incorrectly reflect that he pled guilty to

all of the offenses and paragraphs in the State’s indictment. The Texas Rules of Appellate




34
 We note that Hickson’s and Higgins’ client “retainer agreements” mandated that their consent “must be secured
before any final settlement is made.” “If no recovery is obtained, no attorney’s fees shall be payable.”

                                                     41
Procedure give this Court authority to modify judgments and correct typographical errors to

make the record speak the truth. TEX. R. APP. P. 43.2; Bigley v. State, 865 S.W.2d 26, 27 (Tex.

Crim. App. 1993); French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992); Asberry v.

State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). The State concedes the error

and acknowledges that the judgments should be modified.

         Accordingly, we modify the judgments as set forth in Tables A–C, attached hereto and

incorporated herein for all purposes, to properly reflect Cooksey’s pleas to the various

paragraphs of the various charges.

         Additionally, further modification to the judgment regarding the theft charge is required.

Theft in an amount greater than $100,000.00 but less than $200,000.00 is a second degree felony,

while theft in an amount greater than $200,000.00 is a first degree felony. See TEX. PENAL CODE

ANN. § 31.03(e)(6)–(7) (West Supp. 2013).                     The State’s indictment states that Cooksey

appropriated “$100,000 or more but less than $200,000,” but the statement is made beside the

notation “(1st degree felony).” The body of the indictment alleges that the “aggregate value of

the property obtained was $200,000 or more.” Cooksey’s plea papers also refer to the indictment

and contain the incorrect notation that theft of property “>100,000k does not contest that his conviction under Count 1 was anything other than a first degree felony

offense. Yet, the judgment classifies, “Theft of property >100,000k 100,000k                                               TABLES A–C

                                   Tables of Charges and Pleas
                                 Cooksey v. State, 06-13-00096-CR
                                                                                                  Table A
                                         COUNT 1: THEFT
                     (Judgment at Supplemental Clerk’s Record, Volume 1, Pages 14–16)
PARAGRAPH    VICTIM           MODIFIED PLEA           PARAGRAPH        VICTIM            MODIFIED PLEA
    1       Black          Nolo contendere                 14        King          Nolo contendere
    2       Boyd           Nolo contendere                 15        Autry         Nolo contendere
    3       Campbell       Nolo contendere                 16        Kramer        Nolo contendere
    4       Cooks          Guilty                          17        Martin        Nolo contendere
    5       Davidson       Nolo contendere                 18        Rodden        Nolo contendere
    6       Wagner         N/A [Dismissed]                 19        Keeth         Guilty
    7       Gibbs          Nolo contendere                 20        Higgins       Guilty
    8       Harris         Guilty                          21        Willborn      Nolo contendere
    9       Hickson        Guilty                          22        Fuller        Nolo contendere
   10       Green          Nolo contendere                 23        Conaway       Nolo contendere
   11       Irvin          Guilty                          24        Henry         Nolo contendere
   12       Little         Nolo contendere                 25        Marshall      Nolo contendere
   13       Kennedy        Nolo contendere

                                                                                                  Table B
                                 COUNT 2: MISAPPLICATION
                     (Judgment at Supplemental Clerk’s Record, Volume 1, Pages 17–18)
PARAGRAPH    VICTIM           MODIFIED PLEA           PARAGRAPH        VICTIM            MODIFIED PLEA
   1        Harris         Guilty                           5        Willborn      Guilty
   2        Hickson        Guilty                           6        Fuller        Guilty
   3        Irvin          Guilty                           7        Conaway       Nolo contendere
   4        Higgins        Guilty

                                                                                                  Table C
                                     COUNTS 3–6: FORGERY
                     (Judgments at Supplemental Clerk’s Record, Volume 1, Pages 19–26)
 COUNT       VICTIM           MODIFIED PLEA              COUNT         VICTIM            MODIFIED PLEA
   3        Harris         Nolo contendere                  5        Hickson       Nolo contendere
   4        Harris         Nolo contendere                  6        Higgins       Nolo contendere




                                                    44